

115 S2485 IS: Medal of Honor Surviving Spouses Recognition Act of 2018
U.S. Senate
2018-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2485IN THE SENATE OF THE UNITED STATESMarch 1, 2018Mr. Sullivan introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to provide payment of Medal of Honor special pension under
			 such title to the surviving spouse of a deceased Medal of Honor recipient,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Medal of Honor Surviving Spouses Recognition Act of 2018. 2.Medal of Honor special pension for surviving spouses (a)Codification of current rate of special pensionSubsection (a) of section 1562 of title 38, United States Code, is amended by striking $1,000 and inserting $1,329.58.
			(b)Special pension
			 for surviving spouses
				(1)Surviving spouse
 benefitSuch subsection is further amended— (A)by inserting (1) after (a); and
 (B)by adding at the end the following new paragraph:
						
 (2)(A)Except as provided in subparagraph (B), the Secretary shall pay special pension under this section to the surviving spouse of a person who was awarded a Medal of Honor as described in section 1560(b) of this title.
 (B)No special pension shall be paid to a surviving spouse of a person under this section unless such surviving spouse was married to such person—
 (i)for one year or more prior to the veteran's death; or (ii)for any period of time if a child was born of the marriage, or was born to them before the marriage..
					(2)Conforming
			 amendments
 (A)In generalSuch section is amended— (i)in subsection (d), by inserting or married to more than one person who has been awarded the Medal of Honor, after Honor,; and
 (ii)in subsection (f)(1), by striking this section and inserting paragraph (1) of subsection (a), or under paragraph (2) of such subsection in the case of a posthumous entry on the Army, Navy, Air Force, and Coast Guard medal of Honor Roll,.
 (B)Special provisions relating to marriagesSection 103(d)(5) of such title is amended by adding at the end the following new subparagraph:
						
 (E)Section 1562(a)(2), relating to Medal of Honor special pension..
					(3)Effective
 dateThe amendments made by this subsection shall apply with respect to payment of pension under section 1562 of title 38, United States Code, for months beginning after the date of the enactment of this Act.